Title: [Diary entry: 10 November 1787]
From: Washington, George
To: 

Saturday—10th. Morning Mild & pleasant with the Wind at So. Abt. 5 ock. it thundered began to rain & contd. to do so more or less till 10 oclk. at night. Went again on the business I was upon yesterday, but could not finish it. Passed by the Ferry, Frenchs and Dogue run Plantations, and returned home by Muddy hole. At the first, the Plows were at work as usual, and the other hands were digging Potatoes. At French’s they were employed as yesterday but were ordered to remove the trash out of the wet part of the Meadow (that had been grubbed) before it got wet. At Dogue run only 2 plows were at work—the other hands digging Potatoes. At Muddy hole all were digging Potatoes. On my return home found the Widow Graham & her daughter here who stayed all Night.